               Case 2:19-cv-00828-JCC Document 35 Filed 05/06/20 Page 1 of 2



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    MARATHON FUNDING SERVICES, INC. et                     CASE NO. C19-0828-JCC
      al.,
10
                                                             MINUTE ORDER
11                            Plaintiffs,
              v.
12
      LOUIS J. BERG et al.,
13
                              Defendants.
14

15
             The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
             This matter comes before the Court pursuant to Plaintiffs’ former counsel providing
18
     Plaintiffs’ corrected address to the Clerk’s office. The Clerk is DIRECTED to mail a copy of the
19
     Court’s prior order granting Plaintiffs’ counsel’s motion to withdraw, (Dkt. No. 34), and a copy
20
     of this order to Plaintiffs Marathon Funding Services, Inc., Robert Crawford, and Peter Yagi at:
21
     2003 S. 216th St., PO Box 98689, Des Moines, WA 98198. The Clerk is DIRECTED to update
22
     the docket to reflect the correct address for Plaintiffs.
23
             In its prior order, the Court ordered Plaintiff Marathon Funding Services to show cause
24
     why it should not be dismissed for failing to obtain counsel. (See Dkt. No. 34.) The Court hereby
25
     extends that deadline and ORDERS Plaintiff Marathon Funding Services to respond to the order
26


     MINUTE ORDER
     C19-0828-JCC
     PAGE - 1
              Case 2:19-cv-00828-JCC Document 35 Filed 05/06/20 Page 2 of 2




 1   to show cause no later than May 29, 2020.

 2          DATED this 6th day of May 2020.

 3                                               William M. McCool
                                                 Clerk of Court
 4
                                                 s/Tomas Hernandez
 5
                                                 Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0828-JCC
     PAGE - 2
